TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-02-00050-CV


Edward Skip Cassavaugh, Mary Ann Cassavaugh, James Clayton
and Bonnie Clayton, Appellants

v.

ACandS, Inc., Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 26,725, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING





	Appellants have filed an unopposed motion to dismiss.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).


  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellants' Motion
Filed:   May 9, 2002
Do Not Publish